Exhibit 10.2

 

EXECUTION COPY

TSPC, Inc.

Hughes Center, Suite 460

3993 Howard Hughes Parkway

Las Vegas, NV 89109

 

February 13, 2009

JPMorgan Chase Bank, N.A.

as Administrative Agent

10 South Dearborn, Mail Suite IL1-1729

Chicago, Illinois 60603

 

Re:          TriMas Receivables Facility Third Amended and Restated Fee Letter

 

Ladies and Gentlemen:

 

Reference is hereby made to that certain Receivables Transfer Agreement, dated
as of June 6, 2002, as amended as of June 3, 2005, July 5, 2005, December 31,
2007, February 22, 2008 and February 13, 2009 (as amended, supplemented or
otherwise modified and in effect from time to time, the “Receivables Transfer
Agreement”), by and among TSPC, Inc., a Nevada corporation (the “Transferor”),
TriMas Corporation, a Delaware corporation, individually (the “Parent”), as
collection agent (in such capacity, the “Collection Agent”) and TriMas Company,
LLC, a Delaware limited liability company (“TriMas LLC”), as guarantor under the
Limited Guaranty set forth in Article IX thereto (in such capacity, the
“Guarantor”), the several commercial paper conduits identified on Schedule B
thereto and their respective permitted successors and assigns (the “CP Conduit
Purchasers”), the several financial institutions identified on Schedule B
thereto and their respective permitted successors and assigns (the “Committed
Purchasers”), the agent bank set forth opposite the name of each CP Conduit
Purchaser and Committed Purchaser on Schedule B thereto and its permitted
successor and assign (the “Funding Agent” with respect to the CP Conduit
Purchasers and Committed Purchasers) and JPMorgan Chase Bank, N.A., f/k/a
JPMorgan Chase Bank, as Administrative Agent (in such capacity, the
“Administrative Agent”) for the benefit of the CP Conduit Purchasers and the
Committed Purchasers.  Capitalized terms used herein and not otherwise defined
have the meanings assigned to such terms in the Receivables Transfer Agreement.

 

In connection with the transactions contemplated by the Receivables Transfer
Agreement and the other Transaction Documents, the parties hereto hereby agree
as follows:

 

1.                                       Program Fee

 

Upfront Fee - On the date hereof, the Transferor hereby agrees to pay to the
Administrative Agent, for the benefit of each Committed Purchaser, a one time

 

--------------------------------------------------------------------------------


 

fee, in an aggregate amount equal to the product of (a) 0.50%, and (b) the total
of the Commitments of the Committed Purchasers.

 

Used Fee - From the date hereof up to the occurrence of a Termination Date the
Transferor hereby agrees to pay to the Administrative Agent, for the benefit of
the CP Conduit Purchasers, a used fee for each Settlement Period payable on each
Settlement Date (or if such day is not a Business Day, the next succeeding
Business Day), in an amount equal to the product of (a) the average daily Net
Investment, of the CP Conduit Purchasers, during the related Settlement Period,
computed on the basis of the actual number of days elapsed in such Settlement
Period in a year of 360 days, and (b) 4.50%.

 

Unused Fee - From the date hereof up to the occurrence of a Termination Date,
the Transferor hereby agrees to pay to the Administrative Agent, for the benefit
of the CP Conduit Purchasers or the Committed Purchasers, as applicable, an
unused fee for each Settlement Period payable on each Settlement Date (or if
such day is not a Business Day, the next succeeding Business Day), in an amount
equal to the product of (a) the difference between (i) the average daily
Aggregate Commitment and (ii) the average daily Net Investment during the
related Settlement Period, computed on the basis of the actual number of days
elapsed in such Settlement Period in a year of 360 days, and (b) 2.25%.

 

2.                                       Payment or Reimbursement of
Miscellaneous Expenses.

 

The Transferor hereby agrees to pay (or to reimburse the Administrative Agent,
any CP Conduit Purchaser, any Committed Purchaser or any Funding Agent if the
Administrative Agent, such CP Conduit Purchaser, such Committed Purchaser or
such Funding Agent has previously paid) all expenses (including, without
limitation, reasonable attorneys’, accountants’, rating agencies’ and other
third parties’ fees and expenses, any filing fees and expenses incurred by
officers or employees of the Administrative Agent, the CP Conduit Purchasers,
the Committed Purchasers and/or the Funding Agents) incurred by or on behalf of
the Administrative Agent, the CP Conduit Purchasers, the Committed Purchasers
and the Funding Agents.

 

3.                                       Miscellaneous.

 

(a)  This letter agreement is the Fee Letter specified in the Receivables
Transfer Agreement, amends and restates in its entirety that certain Second
Amended and Restated Fee Letter dated February 22, 2008, among the Transferor,
the Administrative Agent, and Park Avenue Receivables Company LLC (the “Second
Amended and Restated Fee Letter”), and shall be entitled to all of the rights
and the benefits, and subject to all of the limitations and restrictions of, the
Receivables Transfer Agreement as is such rights, benefits, limitations and
restrictions were set forth herein in their entirety.

 

--------------------------------------------------------------------------------


 

(b)  This letter agreement may be executed in any number of counterparts, each
of which, taken together, shall constitute one and the same agreement.

 

(c)  No amendment, modification or waiver of any provision of this letter
agreement shall be effective without the written agreement of each of the
parties hereto.  Any waiver or consent shall be effective only in the specific
instance and for the specified purpose for which given.

 

(d)  This letter agreement shall be governed by, and construed in accordance
with, the laws of the State of New York.

 

--------------------------------------------------------------------------------


 

If you are in agreement with the foregoing, kindly indicate your consent in the
space provided below.

 

 

TSPC, Inc.

 

as Transferor

 

 

 

 

 

by:

/s/ Robert J. Zalupski

 

 

 Name: Robert J. Zalupski

 

 

 Title:  Vice President and Treasurer

 

--------------------------------------------------------------------------------


 

Accepted and agreed as of the

 

date first above written:

 

 

 

JPMorganChase Bank, N.A.,

 

as Administrative Agent

 

 

 

 

 

by:

/s/ John M. Kuhns

 

 

Name: John M. Kuhns

 

 

Title: Executive Director

 

 

 

Park Avenue Receivables Company LLC

 

 

 

by: JPMorgan Chase Bank, N.A., its Attorney-In-Fact

 

 

 

by:

/s/ John M. Kuhns

 

 

Name: John M. Kuhns

 

 

Title: Executive Director

 

 

 

 

 

JPMorgan Chase Bank, N.A.,

 

as Committed Purchaser for Park Avenue Receivables Company LLC

 

 

 

 

by:

/s/ John M. Kuhns

 

 

Name: John M. Kuhns

 

 

Title: Executive Director

 

 

 

 

 

JPMorgan Chase Bank, N.A.,

 

as Funding Agent for Park Avenue Receivables Company LLC

 

 

 

 

 

by:

/s/ John M. Kuhns

 

 

Name: John M. Kuhns

 

 

Title: Executive Director

 

 

--------------------------------------------------------------------------------